Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 07/13/2022. In virtue of this communication, claims 1-20 are currently pending in the instant application. 
	
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. The Applicant argues in part stating that “The relevant portion of paragraph [0049] of Garner describes how a modular output decision application or circuit 326 can process the product identification probabilities in attempting to confirm an identification of a product captured in a frame. However, the present limitations recite that the predicted sets of candidate data items are selected as data items included in the object. That is, Garner is directed at determining what is the product captured in a frame whereas the present limitations are directed at determining what are the data items included in an object (not identifying what is the object itself). As such, Garner does not disclose or suggest the present limitations.”
The Examining division respectfully disagrees. In par. 0043 Garner states the system will “…process each of the subset of frames by an optical character recognition (OCR) modeling technique relative to text image attributes, which are different than the object classification attributes and the barcode image attributes. One or more other modeling applications and/or techniques relative to other recognition attributes can additionally or alternatively be applied.” In addition, in par. 0044, Garner states “ For example, the frames may be converted to one or more arrays of numeric pixel data, one or more series or arrays of predefined strings, one or more series or arrays of alphanumeric codes, and other such formats.” In other words, Garner explicitly shows a first OCR model used in image recognition as well as a second model providing image to text (e.g. image to alphanumeric codes) where both images included text data items. Therefore, event tough the purpose of modeling is for product recognition, Garner shows multi-models using image to text and OCR from text data items in image and the rejection is maintained at this time.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims -1-2, 7, 12-13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garner (US 2020/0273013 A1). 

 	Regarding Claim 1 Garner teaches the limitations " A method comprising: 
capturing, by an image capture device, a video comprising a plurality of frames; (see abstract, fig. 3 and par. 0038, “imaging system 220 that captures images and/or video content 302, where each video content includes a series of frames”);
performing, by an object detector, object detection on a frame in the plurality of frames to determine that the frame includes an object; (see par. 0004 and 0045 “systems, apparatuses and methods pertaining product recognition through multi-model image processing.” Here, the product is equated to the object being detected);
processing the frame using a plurality of models, wherein each model in the plurality of models is configured to predict a set of candidate data items from a set of text data items included in the object; (see par. 0004, fig. 3 and par. 0042, where multi-model processing (i.e. 320a, 320b and 320c etc.) occur on the extracted frame to predict product identifiers with probabilities. Also see par. 0043-0044, where OCR and image to alphanumeric codes are used as first and second models);
selecting one or more candidate data items from the sets of candidate data items predicted from the set of text data items in the object as a set of data items included in the object; and populating a record with the set of data items" (see par. 0049, where “a modular output decision application or circuit 326 that processes the product identification probabilities in attempting to confirm an identification of a product captured in a frame.”). Also see par. 0043-0044, where OCR and image to alphanumeric codes are used as first and second models).

	Claims 12 and 17 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 2 Garner teaches the limitations "The method of claim 1, wherein a first model in the plurality of models is configured to predict characters from images and wherein a second model in the plurality of models is configured to predict characters from machine generated text" (see fig. 3 and par. 0042, where barcode recognition 320b predicts characters from images and character recognition 320c model predicts characters from OCR.)

	Claims 13 and 18 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 7 Garner teaches the limitations "The method of claim 1, wherein the object is a first object, wherein the frame is a first frame, the method further comprising: (see rejection of claim 1 above)
performing, by the object detector, object detection on a second frame in the plurality of frames to determine that the second frame includes a second object; " (see par. 0039 “a threshold number of frames is not required, and as described below the process can be repeated with subsequent subsets of frames until an item is recognized or an error is detected.”);
processing the second frame using the plurality of models to predict sets of candidate data items associated with the second object; and determining if a subset of the sets of candidate data items associated with the second object is similar to a subset of the sets of candidate data items associated with the first object (see par. 0047 “a corresponding product identification probability 402 or set of corresponding product identification probabilities indicating a predicted accuracy that an item, captured within each of the subset of frames, is estimated to be a specific product (e.g., a first product) of the multiple products (hundreds to tens of thousands or hundreds of thousands of products) offered for sale at the retail store. Further, in some implementations, the decision control circuit can additionally process each frame of the subset of frames by a second modeling technique applying a second machine learning modeling application 320b relative to a second image attribute that is different than the first attribute, and obtain corresponding second product identification probability 402d or set of product identification probabilities that the item, captured within each of the subset of frames, is estimated to be the first product of the multiple of products.”). Also see par. 0043-0044, where OCR and image to alphanumeric codes are used as first and second models and this process is repeated on a frame by frame basis. 
	Claims 16 and 20 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 
Allowable Subject Matter
 Claims 3-6, 8-11, 14-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining:
 	Claim 3. “The method of claim 2, wherein said processing the frame comprises: processing the frame using the first model to predict a first candidate data item from a first text data item in the object; processing the frame using an optical character recognition (OCR) machine learning model to generate text; and processing the generated text using the second model to predict a second candidate data item from the first text data item in the object; wherein said selecting comprises selecting the first candidate data item or the second candidate data item as a first data item in the set of data items corresponding to the first text data item.”
	Claim 9. “The method of claim 7 further comprising: if the subset of the sets of candidate data items associated with the second object is not similar to the subset of the sets of candidate data items associated with the first object, said selecting further comprises selecting one or more candidate data items from the sets of candidate data items associated with the second object as an additional set of data items; and populating the record with the additional set of data items.” 
	Claim 8. "The method of claim 7 further comprising: 48
Attorney Docket No.: 000005-081000USif the subset of the sets of candidate data items associated with the second object is similar to the subset of the sets of candidate data items associated with the first object, said selecting further comprises selecting one or more candidate data items from the sets of candidate data items associated with the first object and the subset of the sets of candidate data items associated with the second object as the set of data items."
	Claim 10 "The method of claim 7, wherein said determining if the subset of the sets of candidate data items associated with the second object is similar to the subset of the sets of candidate data items associated with the first object comprises: converting the subset of the sets of candidate data items associated with the first object into first vector representations; converting the subset of the sets of candidate data items associated with the second object into second vector representations; and performing cosine similarity on the first vector representations and the second vector representations."
	Claim 11 "The method of claim 7, wherein said determining if the subset of the sets of candidate data items associated with the second object is similar to the subset of the sets of candidate data items associated with the first object comprises: performing image similarity on the first frame and the second frame."
The prior art does not teach these claims in combination with their parent claims. 
Furthermore, claims 3-6, 8-9, 14-15 and 19 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Bilodeau/
Primary Examiner, Art Unit 2648